EXECUTION COPY

 

Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

January 30, 2006,

 

among

 

AMERICAN MEDIA, INC.,

 

AMERICAN MEDIA OPERATIONS, INC.,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

and

 

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

BEAR STEARNS CORPORATE LENDING INC.,

GENERAL ELECTRIC CAPITAL CORPORATION and

LEHMAN COMMERCIAL PAPER INC.,

as Documentation Agents

 

--------------------------------------------------------------------------------

 

[CSM Ref. No. 6701-585]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

    ARTICLE I          Definitions     

SECTION 1.01.

 

Defined Terms

   1

SECTION 1.02.

 

Classification of Loans and Borrowings

   26

SECTION 1.03.

 

Terms Generally

   26

SECTION 1.04.

 

Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries

   26     ARTICLE II          The Credits     

SECTION 2.01.

 

Commitments

   27

SECTION 2.02.

 

Loans and Borrowings

   27

SECTION 2.03.

 

Requests for Borrowings

   28

SECTION 2.04.

 

Swingline Loans

   29

SECTION 2.05.

 

Letters of Credit

   30

SECTION 2.06.

 

Funding of Borrowings

   35

SECTION 2.07.

 

Interest Elections

   35

SECTION 2.08.

 

Termination and Reduction of Commitments

   36

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

   37

SECTION 2.10.

 

Amortization of Term Loans

   38

SECTION 2.11.

 

Prepayment of Loans

   38

SECTION 2.12.

 

Fees

   40

SECTION 2.13.

 

Interest

   41

SECTION 2.14.

 

Alternate Rate of Interest

   42

SECTION 2.15.

 

Increased Costs

   43

SECTION 2.16.

 

Break Funding Payments

   44

SECTION 2.17.

 

Taxes

   44

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

   46

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

   48

SECTION 2.20.

 

Incremental Extensions of Credit

   49     ARTICLE III          Representations and Warranties     

SECTION 3.01.

 

Organization; Powers

   51

SECTION 3.02.

 

Authorization; Enforceability

   51

SECTION 3.03.

 

Governmental Approvals; No Conflicts

   51

 

i



--------------------------------------------------------------------------------

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

   51

SECTION 3.05.

 

Properties

   52

SECTION 3.06.

 

Litigation and Environmental Matters

   53

SECTION 3.07.

 

Compliance with Laws and Agreements

   53

SECTION 3.08.

 

Investment and Holding Company Status

   53

SECTION 3.09.

 

Taxes

   53

SECTION 3.10.

 

ERISA

   54

SECTION 3.11.

 

Disclosure

   54

SECTION 3.12.

 

Subsidiaries

   54

SECTION 3.13.

 

Insurance

   54

SECTION 3.14.

 

Labor Matters

   54

SECTION 3.15.

 

Solvency

   55

SECTION 3.16.

 

Senior Indebtedness

   55

SECTION 3.17.

 

Security Documents

   55     ARTICLE IV          Conditions     

SECTION 4.01.

 

Effective Date

   56

SECTION 4.02.

 

Each Credit Event

   59     ARTICLE V          Affirmative Covenants     

SECTION 5.01.

 

Financial Statements and Other Information

   59

SECTION 5.02.

 

Notices of Material Events

   61

SECTION 5.03.

 

Information Regarding Collateral

   61

SECTION 5.04.

 

Existence; Conduct of Business

   62

SECTION 5.05.

 

Payment of Obligations

   62

SECTION 5.06.

 

Maintenance of Properties

   62

SECTION 5.07.

 

Insurance

   63

SECTION 5.08.

 

Casualty and Condemnation

   63

SECTION 5.09.

 

Books and Records; Inspection and Audit Rights

   63

SECTION 5.10.

 

Compliance with Laws

   63

SECTION 5.11.

 

Use of Proceeds and Letters of Credit

   63

SECTION 5.12.

 

Additional Subsidiaries

   64

SECTION 5.13.

 

Further Assurances

   64

SECTION 5.14.

 

Interest Rate Protection

   65     ARTICLE VI          Negative Covenants     

SECTION 6.01.

 

Indebtedness; Certain Equity Securities

   65

SECTION 6.02.

 

Liens

   67

 

ii



--------------------------------------------------------------------------------

SECTION 6.03.

 

Fundamental Changes

   68

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

   69

SECTION 6.05.

 

Asset Sales

   71

SECTION 6.06.

 

Sale and Leaseback Transactions

   72

SECTION 6.07.

 

Hedging Agreements

   72

SECTION 6.08.

 

Restricted Payments; Certain Payments of Indebtedness

   73

SECTION 6.09.

 

Transactions with Affiliates

   75

SECTION 6.10.

 

Restrictive Agreements

   75

SECTION 6.11.

 

Amendment of Material Documents

   76

SECTION 6.12.

 

Leverage Ratio

   76

SECTION 6.13.

 

Senior Secured Leverage Ratio

   76

SECTION 6.14.

 

Consolidated Interest Expense Coverage Ratio

   77

SECTION 6.15.

 

Capital Expenditures

   77     ARTICLE VII          Events of Default          ARTICLE VIII         
The Agent          ARTICLE IX          Miscellaneous     

SECTION 9.01.

 

Notices

   83

SECTION 9.02.

 

Waivers; Amendments

   84

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

   85

SECTION 9.04.

 

Successors and Assigns

   87

SECTION 9.05.

 

Survival

   90

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

   91

SECTION 9.07.

 

Severability

   91

SECTION 9.08.

 

Right of Setoff

   91

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

   92

SECTION 9.10.

 

WAIVER OF JURY TRIAL

   92

SECTION 9.11.

 

Headings

   93

SECTION 9.12.

 

Confidentiality

   93

SECTION 9.13.

 

Interest Rate Limitation

   93

SECTION 9.14.

 

USA Patriot Act

   94

SECTION 9.15.

 

Determination of Fiscal Periods

   94

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

    

Schedule 1.01

   — Mortgaged Property

Schedule 2.01

   — Commitments

Schedule 3.05(b)

   — Intellectual Property

Schedule 3.05(c)

   — Real Property

Schedule 3.05(d)

   — Real Property Purchase Rights

Schedule 3.06

   — Disclosed Matters

Schedule 3.12

   — Subsidiaries

Schedule 3.13

   — Insurance

Schedule 3.17(d)

   — Mortgaged Property Filing Offices

Schedule 6.01

   — Existing Indebtedness

Schedule 6.02

   — Existing Liens

Schedule 6.04

   — Existing Investments

Schedule 6.10

   — Existing Restrictions

 

EXHIBITS:

   

Exhibit A

  — Form of Assignment and Acceptance

Exhibit B

  — Form of Guarantee and Collateral Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of January 30, 2006, among AMERICAN MEDIA, INC.,
AMERICAN MEDIA OPERATIONS, INC., the LENDERS party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” shall have the meaning set forth in Section 2.20.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day (a) with respect to any ABR Loan or
Eurodollar Loan that is a Term Loan, the applicable rate per annum set forth
below under the caption “ABR Spread” or “Eurodollar Spread”, as the case may be,
based upon the Leverage Ratio as of the most recent determination date:

 

Leverage Ratio:

--------------------------------------------------------------------------------

   ABR
Spread


--------------------------------------------------------------------------------

    Eurodollar
Spread


--------------------------------------------------------------------------------

 

Category 1

Greater than or equal to 8.00 to 1.00

   2.00 %   3.00 %

Category 2

Less than 8.00 to 1.00

   1.75 %   2.75 %

 

(b) with respect to any ABR Loan or Eurodollar Loan that is a Revolving Loan or
any ABR Loan that is a Swingline Loan, or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread” or “Eurodollar Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Leverage Ratio as of the most recent
determination date:

 

Leverage Ratio:

--------------------------------------------------------------------------------

   ABR
Spread


--------------------------------------------------------------------------------

    Eurodollar
Spread


--------------------------------------------------------------------------------

    Commitment
Fee Rate


--------------------------------------------------------------------------------

 

Category 1

Greater than or equal to 8.00 to 1.00

   2.00 %   3.00 %   0.50 %

Category 2

Less than 8.00 to 1.00 but greater than or equal to 6.50 to 1.00

   1.75 %   2.75 %   0.50 %

Category 3

Less than 6.50 to 1.00 but greater than or equal to 6.00 to 1.00

   1.50 %   2.50 %   0.50 %

Category 4

Less than 6.00 to 1.00 but greater than or equal to 5.50 to 1.00

   1.25 %   2.25 %   0.375 %

Category 5

Less than 5.50 to 1.00 but greater than or equal to 5.00 to 1.00

   1.00 %   2.00 %   0.375 %

Category 6

Less than 5.00 to 1.00

   0.75 %   1.75 %   0.375 %

 

(c) For purposes of the foregoing clauses (a) and (b), (i) the Leverage Ratio
shall be determined as of the end of each fiscal quarter of the Borrower’s
fiscal year, commencing March 31, 2006, based upon the Borrower’s consolidated
financial statements delivered pursuant to Section 5.01(a) or (b) and (ii) each
change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that until the effective date
of the first change in the Applicable Rate pursuant to the foregoing

 

2



--------------------------------------------------------------------------------

provisions of this sentence, the Leverage Ratio shall be deemed to be in
Category 2 for purposes of determining the Applicable Rate; provided further
that the Leverage Ratio shall be deemed to be in Category 1 at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrower
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or (b) during the period from the expiration
of the time for delivery thereof until such consolidated financial statements
are delivered.

 

“Approved Fund” has the meaning set forth in Section 9.04.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means American Media Operations, Inc., a Delaware corporation.

 

“Borrower’s Portion of Excess Cash Flow” means, in respect of any fiscal year,
50% of the excess, if any, of (a) Excess Cash Flow for such fiscal year minus
(b) the aggregate principal amount of optional prepayments of Term Borrowings
made pursuant to Section 2.11(a) eligible to be deducted pursuant to clause
(ii) of the proviso to Section 2.11(d) for purposes of determining the
prepayment required under Section 2.11(d) in respect of such fiscal year.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Restricted Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries for such period prepared in accordance with GAAP and (b) Capital
Lease Obligations incurred by the Borrower and its Restricted Subsidiaries
during such period.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means:

 

(a) (i) Holdings at any time owning, beneficially and of record, less than all
the outstanding Equity Interests of the Borrower (other than up to 20% of the
common stock of the Borrower held by Persons other than Holdings in accordance
with Section 6.03(e)), (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the board of
directors of Holdings (together with any new directors whose election by such
board of directors of Holdings or whose nomination for election by the
stockholders of Holdings was approved by a vote of at least 66- 2/3% of the
directors of Holdings then still in office who were either directors at the
beginning of such period or whose nomination for election was previously so
approved) ceasing for any reason to constitute a majority of the board of
directors of Holdings, or (iii) the occurrence of a “Change of Control” (or any
similar event as defined therein), as defined in any of the Permitted Debt
Documents;

 

(b) prior to the first public offering of common Equity Interests of Holdings,
EMP Group L.L.C. ceasing to be the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of a majority in the
aggregate of the total voting power of the voting Equity Interests of Holdings,
whether as a result of issuance of securities of Holdings, any merger,
consolidation, liquidation or dissolution of Holdings, any direct or indirect
transfer of securities by EMP Group L.L.C. or otherwise (for purposes of this
clause (b) and clause (c) below, EMP Group L.L.C. shall be deemed to
beneficially own any voting Equity Interests of an entity (the “specified
entity”) held by any other entity (the “Holdings entity”) so long as EMP Group
L.L.C. beneficially owns (as so defined), directly or indirectly, in the
aggregate a majority of the voting power of the voting Equity Interests of the
Holdings entity);

 

(c) (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than EMP Group L.L.C., being or becoming the beneficial
owner (as defined in clause (b) above, except that for purposes of this
clause (c) such person shall be deemed to have “beneficial ownership” of all
shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly,

 

4



--------------------------------------------------------------------------------

of more than 30% of the total voting power of the voting Equity Interests of
Holdings and (ii) EMP Group L.L.C. “beneficially owning” (as defined in
clause (b) above), directly or indirectly, in the aggregate a lesser percentage
of the total voting power of the voting Equity Interests of Holdings than such
other person and not having the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the board of
directors of Holdings (for the purposes of this clause (c), such other person
shall be deemed to beneficially own any voting Equity Interests of a specified
entity held by a Holdings entity, if such other person is the beneficial owner
(as defined in this clause (c)), directly or indirectly, of more than 30% of the
voting power of the voting Equity Interests of such Holdings entity and EMP
Group L.L.C. “beneficially owns” (as defined in clause (b) above), directly or
indirectly, in the aggregate a lesser percentage of the voting power of the
voting Equity Interests of such Holdings entity and does not have the right or
ability by voting power, contract or otherwise to elect or designate for
election a majority of the board of directors of such Holdings entity); or

 

(d) either Evercore or THL (or a combination thereof) no longer having the
direct or indirect power to appoint a majority of the managers of (or other
individuals comprising) the board of managers or other governing body of EMP
Group L.L.C.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or Term Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Commitment” means a Revolving Commitment or Term Commitment, or any combination
thereof (as the context requires).

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (adjusted to exclude any extraordinary losses, charges or gains and to

 

5



--------------------------------------------------------------------------------

exclude any gain or loss recognized in connection with the sale of any assets
outside the ordinary course of business), plus, without duplication and to the
extent deducted in determining Consolidated Net Income, the sum of (a) the
aggregate amount of interest expense for such period, (b) the aggregate amount
of income tax expense for such period, (c) all amounts attributable to
depreciation, amortization (including such amortization associated with
capitalized display rack costs) and other noncash charges (excluding any such
charge that (i) consists of or requires an accrual of, or cash reserve for, any
anticipated cash charges for any prior or in any future period or (ii) consists
of a writedown or writeoff of any current assets) for such period, including the
amortization of debt discounts and deferred financing charges, (d) the aggregate
amount of management fees paid to Affiliates of the Borrower in such period
pursuant to Section 6.09, (e) payments made by the Borrower and its Restricted
Subsidiaries in such period pursuant to profit sharing plans; provided that such
payments are discretionary under the terms of such plans, (f) the aggregate
amount of nonrecurring cash charges and expenses deducted in determining
Consolidated Net Income for such period, including those resulting from
severance, restructuring, corporate relocation and office closure expenses,
discontinued titles, the relaunch of existing publications and the launch of new
publications (but excluding those described in clause (g) below), provided that
(i) the aggregate amount of such charges and expenses recorded during the fiscal
year ending March 31, 2006, which are eligible to be added pursuant to this
clause (f) in determining Consolidated EBITDA for any period shall not exceed
$17,600,000, with such charges and expenses to be added in determining
Consolidated EBITDA for any period of four fiscal quarters which include the
fiscal quarter during which such charges and expenses were recorded, (ii) the
aggregate amount of such charges and expenses recorded during the fiscal year
ending March 31, 2007, which are eligible to be added pursuant to this clause
(f) in determining Consolidated EBITDA for any period shall not exceed
$15,000,000, with such charges and expenses to be added in determining
Consolidated EBITDA for any period of four fiscal quarters which include the
fiscal quarter during which such charges and expenses were recorded, (iii) the
aggregate amount of such charges and expenses recorded during the fiscal year
ending March 31, 2008, which are eligible to be added pursuant to this clause
(f) in determining Consolidated EBITDA for any period shall not exceed
$7,500,000, with such charges and expenses to be added in determining
Consolidated EBITDA for any period of four fiscal quarters which include the
fiscal quarter during which such charges and expenses were recorded, and
(iv) the aggregate amount of such charges and expenses recorded during any
fiscal year ending after March 31, 2008, which are eligible to be added pursuant
to this clause (f) in determining Consolidated EBITDA for any period shall not
exceed $5,000,000, with such charges and expenses to be added in determining
Consolidated EBITDA for any period of four fiscal quarters which include the
fiscal quarter during which such charges and expenses were recorded, (g) any
nonrecurring cash expenses or charges (not exceeding $7,500,000 in the aggregate
for such period) resulting from any initial public offering, investment,
Permitted Acquisition or incurrence or repayment of Indebtedness, and minus the
amount of any Restricted Payments made in cash to Holdings by the Borrower
pursuant to Section 6.08(a)(iv) (as such amount may be supplemented for the same
purposes in accordance with Sections 6.08(a)(ix) and 6.08(a)(xi)) during such
period to

 

6



--------------------------------------------------------------------------------

the extent of any losses, charges or expenses that reduced Holdings’ net income
(or increased its net loss) during such period. For purposes of calculating
Consolidated EBITDA for any period (each, a “Reference Period”) in connection
with a determination of the Leverage Ratio or the Senior Secured Leverage Ratio
for such period, if during such Reference Period (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Borrower or any
Restricted Subsidiary shall have made a Material Disposition or Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Disposition or
Material Acquisition occurred on the first day of such Reference Period (with
the Reference Period for the purposes of pro forma calculations being the most
recent period of four consecutive fiscal quarters for which the relevant
financial information is available); provided that such pro forma calculations
shall give effect to operating expense reductions and other cost savings only to
the extent that such reductions and savings are approved by the Administrative
Agent and realization thereof is reasonably expected by the Borrower to be
achieved within six months after such Material Acquisition or Material
Disposition. As used in this definition, “Material Acquisition” means any
Permitted Acquisition or series of related Permitted Acquisitions that involves
consideration (including any noncash consideration) with a fair market value in
excess of $5,000,000; and “Material Disposition” means any disposition of
property or series of related dispositions of property that involves assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the Equity Interests of a Subsidiary.

 

“Consolidated Interest Expense” means, for any period, the sum of (a) interest
expense (including the interest component in respect of Capital Lease
Obligations) of the Borrower and the Restricted Subsidiaries during such period,
determined on a consolidated basis in accordance with GAAP, adjusted to exclude
(i) the amortization of debt discounts, deferred financing charges and other
non-cash interest expenses and (ii) tender premiums and other costs associated
with the refinancing of debt, and (b) the amount of any Restricted Payments made
by the Borrower to Holdings pursuant to Section 6.08(a)(viii) during such
period.

 

“Consolidated Net Income” means, for any period, net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person in which any other Person (other than the
Borrower or any of the Restricted Subsidiaries or any director holding
qualifying shares in compliance with applicable law) has an ownership interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of the Restricted Subsidiaries by such Person during
such period, and (b) except as otherwise provided in the definition of
Consolidated EBITDA, the income (or loss) of any Person accrued prior to the
date it becomes a Restricted Subsidiary or is merged into or consolidated with
the Borrower or any of the Restricted Subsidiaries or the date that Person’s
assets are acquired by the Borrower or any of the Restricted Subsidiaries.

 

7



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Increase” has the meaning set forth in Section 2.20.

 

“Cure Amount” has the meaning set forth in Article VII.

 

“Cure Right” has the meaning set forth in Article VII.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disqualified Stock” means, with respect to any Person, any Equity Interest
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable or exercisable) or upon the happening of any
event:

 

(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

 

(b) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Equity Interests convertible or exchangeable solely at the option of
Holdings, the Borrower or a Restricted Subsidiary; provided that any such
conversion or exchange shall be deemed an issuance of Disqualified Stock, as
applicable); or

 

(c) is redeemable, or subject to mandatory purchase by Holdings, the Borrower or
any Subsidiary, at the option of the holder thereof, in whole or in part.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.

 

8



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, loss, cost or damage, contingent
or otherwise (including any liability, loss, cost or damage for environmental
remediation, fines, penalties or indemnities), of Holdings, the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or within or upon any building, structure,
facility or fixture or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

9



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Evercore” means Evercore Partners Inc. and its affiliates or any investment
fund Controlled by Evercore Partners Inc.

 

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

 

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events; plus

 

(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such Consolidated Net Income for such fiscal year; plus

 

(c) the sum of (i) the amount, if any, by which Net Working Capital decreased
during such fiscal year plus (ii) the net amount, if any, by which the long-term
consolidated deferred revenues of the Borrower and its Restricted Subsidiaries
increased during such fiscal year; minus

 

(d) the sum of (i) any noncash gains included in determining such Consolidated
Net Income for such fiscal year plus (ii) the amount, if any, by which Net
Working Capital increased during such fiscal year plus (iii) the net amount, if
any, by which the long-term consolidated deferred revenues of the Borrower and
its Restricted Subsidiaries decreased during such fiscal year; minus

 

(e) the sum of (i) Capital Expenditures for such fiscal year (except to the
extent attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness or attributable to the reinvestment
of Net Proceeds of a Prepayment Event) plus (ii) cash consideration paid during
such fiscal year to make acquisitions or other capital investments (except to
the extent financed by incurring Long-Term Indebtedness or attributable to the
reinvestment of Net Proceeds of a Prepayment Event); minus

 

(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and its Restricted Subsidiaries during such fiscal year,
excluding (i) Indebtedness in respect of Swingline Loans, Revolving Loans and
Letters of Credit, (ii) Term Loans prepaid pursuant to Section 2.11(a), (c) or
(d) and (iii) repayments or prepayments of Long-Term Indebtedness financed by
incurring other Long-Term Indebtedness; minus

 

(g) the aggregate amount (not exceeding $5,000,000) of cash expenses and cash
charges incurred during such fiscal year and not deducted in determining
Consolidated Net Income for such fiscal year, to the extent related to any
initial public offering, investment, Permitted Acquisition or incurrence or
repayment of Indebtedness (including tender premiums).

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.17(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e).

 

“Existing Credit Agreement” means the Credit Agreement dated as of May 7, 1999,
as amended and restated as of January 23, 2003 (and as subsequently amended),
among Holdings, the Borrower, the lenders party thereto and JPMorgan Chase Bank,
N.A. (as successor to JPMorgan Chase Bank), as administrative agent.

 

“Existing Subordinated Debt” means the 2002 Senior Subordinated Notes and the
2003 Senior Subordinated Notes.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Covenants” means the covenants set forth in Sections 6.12, 6.13 and
6.14.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

11



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, substantially in the form of Exhibit B, among the Loan Parties and
the Administrative Agent for the benefit of the Secured Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, anthrax and anthrax-causing agents,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Holdings” means American Media, Inc., a Delaware corporation.

 

“Incremental Amendment” has the meaning set forth in Section 2.20.

 

12



--------------------------------------------------------------------------------

“Incremental Facility Closing Date” has the meaning set forth in Section 2.20.

 

“Incremental Term Loans” has the meaning set forth in Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (it
being understood that, unless such Person shall have assumed such Indebtedness,
the amount of such Indebtedness shall be the lesser of (x) the fair market value
of the property securing such Indebtedness and (y) the outstanding principal of
such Indebtedness), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
January 2006 relating to the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

13



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make interest periods of
such duration available), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Debt as of such date
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ended on such date, all determined on a consolidated basis in accordance with
GAAP.

 

14



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than
arising from entry into an agreement for the sale, transfer or disposition of
Equity Interests as permitted pursuant to Section 6.05(d)).

 

“Loan Documents” means this Agreement, the Guarantee and Collateral Agreement
and the other Security Documents.

 

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability. For purposes
of Section 5.14, “Long-Term Indebtedness” shall not include Indebtedness in
respect of Revolving Loans.

 

“Management Agreement” means the agreement among Holdings, THL and Evercore
substantially in the form provided to the Administrative Agent prior to the
Effective Date.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of Holdings, the
Borrower and the Restricted Subsidiaries taken as a whole, (b) the ability of
the Loan Parties to perform any of their payment obligations under the Loan
Documents or (c) the rights of or benefits available to the Lenders under the
Loan Documents.

 

15



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of Holdings, the Borrower and its Restricted Subsidiaries in an
aggregate principal amount exceeding $20,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrower or any Restricted Subsidiary in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrower or such Restricted Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be satisfactory in form
and substance to the Administrative Agent.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01, and
includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by Holdings, the Borrower and
the Restricted Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by Holdings, the Borrower and the Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event, and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by Holdings, the Borrower and the Restricted Subsidiaries, and
the amount of any reserves established by Holdings, the Borrower and the
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by the chief financial officer of the Borrower).

 

16



--------------------------------------------------------------------------------

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its consolidated Restricted Subsidiaries as of such date
(excluding cash and Permitted Investments) minus (b) the consolidated current
liabilities of the Borrower and its consolidated Restricted Subsidiaries as of
such date (excluding current liabilities in respect of Indebtedness). Net
Working Capital at any date may be a positive or negative number. Net Working
Capital increases when it becomes more positive or less negative and decreases
when it becomes less positive or more negative.

 

“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Guarantee and Collateral Agreement or any other form approved by the
Administrative Agent.

 

“Permitted Acquisition” means any acquisition by the Borrower or any Restricted
Subsidiary of all or substantially all the assets of, or at least 90% of the
outstanding Equity Interests in, a Person or division or line of business of a
Person if, immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would result therefrom, (b) the principal business of such
Person shall be reasonably related, ancillary or complementary, to a business in
which the Borrower and its Restricted Subsidiaries were engaged on the Effective
Date, (c) each Subsidiary formed for the purpose of or resulting from such
acquisition shall be a Restricted Subsidiary and all of the Equity Interests of
each such Subsidiary shall be owned directly by the Borrower or a Restricted
Subsidiary of the Borrower and all actions required to be taken with respect to
such acquired or newly formed Subsidiary under Sections 5.12 and 5.13 have been
taken, (d) the Borrower and its Restricted Subsidiaries are in compliance, on a
pro forma basis after giving effect to such acquisition (and any operating
expense reductions related thereto that would be permitted to be deducted in any
calculation of Consolidated EBITDA in accordance with the definition of such
term contained herein), with each Financial Covenant recomputed as at the last
day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available, as if such acquisition had occurred on the
first day of each relevant period for testing such compliance and (e) the
Borrower has delivered to the Administrative Agent an officers’ certificate to
the effect set forth in clauses (a), (b), (c) and (d) above, together with all
relevant financial information for the Person or assets to be acquired and
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in clause (d) above.

 

17



--------------------------------------------------------------------------------

“Permitted Additional Debt” means Permitted Debt that (a) is issued by the
Borrower and is not Guaranteed by any Person that is not a Subsidiary Loan Party
and (b) has terms and conditions (other than interest rates, which shall be
market rates for debt securities with comparable terms) that are customary for
high-yield debt securities of the same type as such Permitted Debt at such time.

 

“Permitted Additional Subordinated Debt” means Permitted Additional Debt that
(together with any Guarantees thereof) is subordinated to the Obligations on
terms no less favorable to the Lenders than the subordination provisions of the
Existing Subordinated Debt.

 

“Permitted Debt” means Indebtedness for borrowed money in respect of debt
securities issued in a capital markets transaction that (a) is unsecured,
(b) matures no earlier than, and does not require any scheduled principal
payments prior to, April [•], 2013 and (c) does not include any mandatory
redemption, sinking fund or similar provisions (including any rights on the part
of any holder to require the redemption or repurchase of any such Indebtedness
or to convert any such Indebtedness), in each case that could require any
payment of or on account of principal in respect thereof prior to April [•],
2013, other than pursuant to change of control or asset sale provisions
customary for high-yield debt securities of the same type as such Indebtedness.

 

“Permitted Debt Documents” means any indenture under which any Subordinated Debt
or Permitted Senior Unsecured Debt was or is issued and all other instruments,
agreements and other documents evidencing or governing any Subordinated Debt or
Permitted Senior Unsecured Debt or providing for any Guarantee or other right in
respect thereof.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

18



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holdings Debt” means Permitted Debt that (a) is issued by Holdings
and is not Guaranteed by any other Person, (b) the Net Proceeds of which are
contributed as common equity to the Borrower and (c) has other terms and
conditions that are customary for high-yield debt securities issued by holding
companies at such time.

 

“Permitted Holdings PIK Debt” means Permitted Holdings Debt that does not
require any payment of interest (other than pursuant to additions to principal
thereof) prior to April [•], 2013.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

19



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means Permitted Debt incurred to refinance
any Subordinated Debt; provided that (a) such Permitted Debt is issued by the
Borrower and is not Guaranteed by any Person that is not a Subsidiary Loan
Party, (b) the aggregate principal amount of such Permitted Debt does not exceed
the sum of the aggregate principal amount of Subordinated Debt being refinanced
thereby, accrued interest thereon at the time and the amount of expenses, fees
and premiums incurred in connection with such refinancing and (c) either
(x)(i) such Permitted Debt (including any Guarantees in respect thereof) is
subordinated to the Obligations on terms no less favorable to the Lenders than
the subordination provisions of the Existing Subordinated Debt and (ii) such
Permitted Debt has other terms and conditions that are customary for
subordinated high-yield debt securities at such time, or (y) such Permitted Debt
qualifies as Permitted Senior Unsecured Debt and is permitted by
Section 6.01(d).

 

“Permitted Restricted Payment Amount” means, as of any date of determination,
the excess, if any, of (a) the sum of (i) $10,000,000 plus (ii) the Borrower’s
Portion of Excess Cash Flow for each fiscal year of the Borrower ended on or
after March 31, 2007, and prior to such date of determination, over
(b) the Restricted Payments previously made in reliance upon clause (xi) of
Section 6.08(a); provided that the Borrower’s Portion of Excess Cash Flow for
any fiscal year shall not be included in calculating the Permitted Restricted
Payment Amount prior to the date that Excess Cash Flow for such fiscal year has
been calculated and certified to the Administrative Agent and any mandatory
prepayment required in respect thereof has been made.

 

“Permitted Senior Unsecured Debt” means Permitted Additional Debt that is not
Permitted Additional Subordinated Debt.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Event” means:

 

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Borrower or any
Restricted Subsidiary, other than (i) dispositions described in clauses (a),
(b) and (c) of Section 6.05 and (ii) any other disposition (or series of related
dispositions) as to which the Net Proceeds do not exceed $500,000; or

 

20



--------------------------------------------------------------------------------

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Restricted Subsidiary; or

 

(c) the incurrence by Holdings, the Borrower or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.01.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Subordinated Debt or any Equity Interests in Holdings, the
Borrower or any Restricted Subsidiary or any option, warrant or other right to
acquire any such Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an

 

21



--------------------------------------------------------------------------------

amount representing the maximum aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $60,000,000.

 

“Revolving Commitment Increase” shall have the meaning set forth in
Section 2.20.

 

“Revolving Commitment Increase Lender” shall have the meaning set forth in
Section 2.20.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means January [•], 2012, provided that the Revolving
Maturity Date shall be deemed to mean (a) February 1, 2009, unless and until the
2002 Senior Notes Refinancing Condition has been satisfied or waived or
(b) October 15, 2010, if the 2002 Senior Notes Refinancing Condition has been
satisfied or waived, unless and until the 2003 Senior Notes Refinancing
Condition has been satisfied or waived.

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“Security Documents” means the Guarantee and Collateral Agreement, the Mortgages
and each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.12 or 5.13 to secure any of the Obligations.

 

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Senior Secured Debt as of such date to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters ended on such date, all determined on a
consolidated basis in accordance with GAAP.

 

22



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subordinated Debt” means the Existing Subordinated Debt, any Permitted
Additional Subordinated Debt, or any Permitted Refinancing Indebtedness (other
than Permitted Senior Unsecured Debt).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Loan Party” means any Restricted Subsidiary that is not a Foreign
Subsidiary.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make Term Loans hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term

 

23



--------------------------------------------------------------------------------

Loans to be made by such Lender hereunder, as such commitment may be reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Term Commitment is
set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Term Commitment, as applicable. The
initial amount of the Lenders’ Term Commitments is $450,000,000.

 

“Term Lender” means a Lender with a Term Commitment or any outstanding Term
Loan.

 

“Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

 

“Term Maturity Date” means January [•], 2013, provided that the Term Maturity
Date shall be deemed to mean (a) February 1, 2009, unless and until the 2002
Senior Notes Refinancing Condition has been satisfied or waived or
(b) October 15, 2010, if the 2002 Senior Notes Refinancing Condition has been
satisfied or waived, unless and until the 2003 Senior Notes Refinancing
Condition has been satisfied or waived.

 

“THL” means Thomas H. Lee Partners, L.P., a Delaware limited partnership, and
its affiliates or any investment fund controlled by Thomas H. Lee Partners, L.P.

 

“Total Assets” means, as of any date of determination, the total consolidated
assets of the Borrower and the Restricted Subsidiaries as of the end of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 5.01, determined on a consolidated
basis in accordance with GAAP.

 

“Total Debt” means, as of any date of determination, the excess of (a) the
aggregate principal amount of Indebtedness (excluding Indebtedness consisting of
contingent liabilities in respect of undrawn letters of credit) of the Borrower
and the Restricted Subsidiaries outstanding as of such date, determined on a
consolidated basis in accordance with GAAP, over (b) the amount (not exceeding
$20,000,000) of other cash and Permitted Investments of the Borrower and the
Subsidiary Loan Parties that is not subject to any Lien (other than Liens
securing Indebtedness included in clause (a) above) and that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP.

 

“Total Senior Secured Debt” means, as of any date of determination, (a) Total
Debt as of such date minus (b) the portion of Total Debt as of such date that is
unsecured.

 

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, (b) the repayment of loans under the Existing Credit Agreement and
(c) the payment of fees and expenses in connection with the foregoing.

 

24



--------------------------------------------------------------------------------

“2003 Senior Notes Refinancing Condition” means that the 2003 Senior
Subordinated Notes have been prepaid, redeemed or acquired in accordance with
this Agreement with the Net Proceeds of Permitted Refinancing Indebtedness or
any issuance of Equity Interests by Holdings, such that not more than
$10,000,000 of the 2003 Senior Subordinated Notes remains outstanding on
October 15, 2011.

 

“2003 Senior Subordinated Notes” means the 8.875% Senior Subordinated Notes due
2011 issued by the Borrower on January 16, 2003 in the aggregate principal
amount of $150,000,000 and the Indebtedness represented thereby.

 

“2002 Senior Notes Refinancing Condition” means that the 2002 Senior
Subordinated Notes have been prepaid, redeemed or acquired in accordance with
this Agreement with the Net Proceeds of Permitted Refinancing Indebtedness or
any issuance of Equity Interests by Holdings, such that not more than
$25,000,000 of the 2002 Senior Subordinated Notes remains outstanding on
February 1, 2009.

 

“2002 Senior Subordinated Notes” means the 10.25% Senior Subordinated Notes due
2009 issued by the Borrower on February 11, 2002, in the aggregate principal
amount of $400,000,000 and the Indebtedness represented thereby.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that shall
have been designated an Unrestricted Subsidiary by the Borrower in the manner
provided below and (b) any Subsidiary of an Unrestricted Subsidiary. The
Borrower may designate any Subsidiary (including any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary if (i) neither such
Subsidiary nor any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or holds any Lien on any property of, Holdings, the Borrower or any other
Restricted Subsidiary, (ii) after giving effect to such designation, the
Borrower shall be in compliance with clause (c) of Section 6.04 (it being
understood that, for purposes of determining such compliance, all investments
made by Loan Parties in, loans or advances made by Loan Parties to and
Guarantees made by Loan Parties of Indebtedness of any Subsidiary so designated,
shall be deemed to be investments, loans, advances and Guarantees in, to or on
behalf of an Unrestricted Subsidiary), (iii) after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in compliance
on a pro forma basis with the covenants contained in Sections 6.12, 6.13, 6.14
and 6.15 recomputed as at the last day of the most recently completed fiscal
quarter of the Borrower for which financial statements are available, as if such
designation had occurred on the first day of each relevant period for testing
such compliance and (iv) no Default shall have occurred and be continuing or
would result therefrom. The Borrower may designate any Unrestricted Subsidiary
to be a Restricted

 

25



--------------------------------------------------------------------------------

Subsidiary if (i) no Default shall have occurred and be continuing or would
result therefrom and (ii) after giving effect to such designation, the Borrower
and the Restricted Subsidiaries are in compliance on a pro forma basis with the
covenants contained in Sections 6.12, 6.13, 6.14 and 6.15 recomputed as at the
last day of the most recently completed fiscal quarter of the Borrower for which
financial statements are available, as if such designation had occurred on the
first day of each relevant period for testing such compliance. The Borrower
shall promptly notify the Administrative Agent in writing of any such
designation (and the Administrative Agent shall notify the Lenders) and shall
deliver to the Administrative Agent a certificate signed by a Financial Officer
of the Borrower certifying that such designation complied with the foregoing
provisions together with reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (iii) of the second sentence
of this definition or in clause (ii) of the third sentence of this definition,
as applicable.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries.
(a) Except as otherwise expressly provided herein or the context otherwise

 

26



--------------------------------------------------------------------------------

requires, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

(b) Except as otherwise expressly provided herein, all accounting and financial
calculations and determinations hereunder shall be made without consolidating
the accounts of Unrestricted Subsidiaries with those of the Borrower or any
Restricted Subsidiary, notwithstanding that such treatment is inconsistent with
GAAP.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make Term Loans to the Borrower on the Effective Date
in an aggregate principal amount equal to its Term Commitment, and (b) to make
Revolving Loans to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid in respect of the Term Loans may not be reborrowed.

 

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.14, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings. Each Swingline Loan shall be an
ABR Loan. Each Lender at its option may make any Eurodollar Loan by causing any

 

27



--------------------------------------------------------------------------------

domestic or foreign branch or Affiliate of such Lender to make such Loan so long
as n o increased costs are incurred as contemplated by Section 2.15; provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is not less than $100,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings of any Class outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date or Term Maturity Date, as applicable.

 

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing; provided that any such notice of
an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i) the Class and aggregate amount of such Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

28



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $10,000,000 or
(ii) the sum of the total Revolving Exposures exceeding the total Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than
12:00 noon, New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of

 

29



--------------------------------------------------------------------------------

such Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof. Notwithstanding the
foregoing, a Revolving Lender shall not have any obligation to acquire a
participation in a Swingline Loan pursuant to this paragraph if an Event of
Default shall have occurred and be continuing at the time such Swingline Loan
was made and such Lender shall have notified the Swingline Lender in writing, at
least one Business Day prior to the time such Swingline Loan was made, that such
Event of Default has occurred and that such Lender will not acquire
participations in Swingline Loans made while such Event of Default is
continuing.

 

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or

 

30



--------------------------------------------------------------------------------

extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $15,000,000 and (ii) the total
Revolving Exposures shall not exceed the total Revolving Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

31



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the Business Day immediately
following the date the Borrower has received notice of such LC Disbursement;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder

 

32



--------------------------------------------------------------------------------

(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative

 

33



--------------------------------------------------------------------------------

Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

 

34



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made

 

35



--------------------------------------------------------------------------------

on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitments shall terminate at 5:00 p.m., New York City
time, on the Effective Date and (ii) the Revolving Commitments shall terminate
on the Revolving Maturity Date.

 

36



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the sum of the Revolving
Exposures would exceed the total Revolving Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Revolving Commitments shall
be made ratably among the Lenders in accordance with their respective Revolving
Commitments.

 

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10 and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the Revolving Maturity
Date; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

37



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.10. Amortization of Term Loans. (a) Subject to adjustment pursuant to
paragraph (c) of this Section, the Borrower shall repay Term Borrowings (i) on
March 31, June 30, September 30 and December 31 of each year prior to the Term
Maturity Date, commencing on June 30, 2008, in an aggregate principal amount
equal to $1,125,000, and (ii) on the Term Maturity Date, in an aggregate
principal amount equal to all Term Loans outstanding on such date.

 

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.

 

(c) Any prepayment of a Term Borrowing shall be applied to reduce the subsequent
scheduled repayments of the Term Borrowings to be made pursuant to this Section
in the chronological order of maturity thereof.

 

(d) Prior to any repayment of any Term Borrowings hereunder, the Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 11:00 a.m., New York City time, three Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. Repayments of Term
Borrowings shall be accompanied by accrued interest on the amount repaid.

 

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

 

38



--------------------------------------------------------------------------------

(b) In the event and on such occasion that the sum of the Revolving Exposures
exceeds the total Revolving Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.

 

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any Restricted Subsidiary in respect of
any Prepayment Event, the Borrower shall, within five Business Days after such
Net Proceeds are received, prepay Term Borrowings in an aggregate amount equal
to such Net Proceeds; provided that, in the case of any event described in
clause (a) or (b) of the definition of the term Prepayment Event, if the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer to the effect that the Borrower and the Restricted Subsidiaries intend
to apply the Net Proceeds from such event (or a portion thereof specified in
such certificate), within 360 days after receipt of such Net Proceeds, (i) to
acquire assets (including by making a Permitted Acquisition) productive in the
Borrower’s line of business as conducted on the Effective Date, or ancillary or
complementary thereto, (ii) to the extent such Prepayment Event arises from the
sale, transfer or disposition of any investment in an Unrestricted Subsidiary,
to make investments in one or more other Unrestricted Subsidiaries or (iii) to
repair or replace the assets that have suffered from an event described in
clause (b) of the definition of Prepayment Event, and, in each case, certifying
that no Default has occurred and is continuing, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds in respect of
such event (or the portion of such Net Proceeds specified in such certificate,
if applicable) except to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 360-day period, at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied.

 

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending March 31, 2007, the Borrower shall prepay Term Borrowings in
an aggregate amount equal to 50% of Excess Cash Flow for such fiscal year;
provided that (i) such prepayment shall be in an aggregate amount equal to 25%
of Excess Cash Flow for such fiscal year if the Leverage Ratio is less than or
equal to 5.75 to 1.00 as of the end of such fiscal year and (ii) the amount of
any prepayment required pursuant to this Section 2.11(d) in respect of any
fiscal year shall be reduced by the amount of any optional prepayment of Term
Borrowings made pursuant to Section 2.11(a) during such fiscal year or
thereafter but prior to any mandatory prepayment required to be made under this
Section 2.11(d) in respect of such fiscal year (other than any such prepayment
which reduced any required mandatory prepayment under this Section in respect of
the prior fiscal year). Each prepayment pursuant to this paragraph shall be made
on or before the date on which financial statements are delivered pursuant to
Section 5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated (and in any event within 90 days after the end of such fiscal year).

 

39



--------------------------------------------------------------------------------

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.

 

(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of any
Borrowing (other than a Swingline Loan or an optional prepayment of an ABR
Borrowing), not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of an optional prepayment of an
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of optional prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

 

(g) All prepayments of Term Loans effected on or prior to the first anniversary
of the Effective Date with the proceeds of a substantially concurrent issuance
or incurrence of new secured credit facilities the primary purpose of which is
to refinance Indebtedness hereunder at an interest rate spread more favorable to
the Borrower, shall be accompanied by a prepayment fee equal to 1.00% of the
aggregate amount of such prepayments.

 

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Revolving Commitment terminates.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360

 

40



--------------------------------------------------------------------------------

days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). For purposes of computing commitment fees
with respect to Revolving Commitments, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate as interest
on Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate per
annum separately agreed between the Borrower and the Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

41



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the

 

42



--------------------------------------------------------------------------------

Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

43



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other

 

44



--------------------------------------------------------------------------------

Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate, provided that such Foreign Lender has
received written notice from the Borrower advising it of the availability of
such exemption or reduction and containing all applicable documentation.

 

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the

 

45



--------------------------------------------------------------------------------

Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.17 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount refunded to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender (i) to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person or (ii) to determine whether it is entitled to
apply for, or to apply for, a refund of any Taxes or Other Taxes.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

46



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

47



--------------------------------------------------------------------------------

(e) Prior to an Event of Default, if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b),
2.18(d) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
fails to approve any proposed amendment, modification or waiver that has
otherwise been approved by the Required Lenders, then the Borrower may, at its
sole expense (including any processing and recordation fee) and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Bank and Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees
(including any applicable prepayment fee) and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a material reduction in such compensation or
payments and (iv) in the case of any such assignment resulting from a Lender’s
failure to approve any proposed amendment, modification or waiver, such assignee
shall consent to such amendment, modification or waiver. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

48



--------------------------------------------------------------------------------

SECTION 2.20. Incremental Extensions of Credit. The Borrower may at any time or
from time to time after the Effective Date, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request (a) one or more additional tranches of term loans (the
“Incremental Term Loans”) or (b) one or more increases in the amount of the
Revolving Commitments (each such increase, a “Revolving Commitment Increase”
and, together with any Incremental Term Loans, referred to herein as a “Credit
Increase”), provided that (i) both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, no Default shall
exist and at the time that any such Incremental Term Loan is made (and after
giving effect thereto) no Default shall exist and (ii) the Borrower shall be in
compliance with each Financial Covenant determined on a pro forma basis as of
the last day of the fiscal quarter for which financial statements are available,
in each case, as if such Credit Increase had been consummated on the last day of
such fiscal quarter. Each Credit Increase shall be in an aggregate principal
amount that is not less than $25,000,000, in the case of Incremental Term Loans,
or $10,000,000, in the case of a Revolving Commitment Increase (provided that
such amount may be less than such minimum if such amount represents all
remaining availability under the limit set forth in the next sentence).
Notwithstanding anything to the contrary herein, the aggregate amount of the
Credit Increases shall not exceed $250,000,000. The Incremental Term Loans
(A) shall rank pari passu in right of payment and of security with the Revolving
Loans and the Term Loans, (B) shall not mature earlier than the Term Maturity
Date and shall have a weighted average life to maturity that is no shorter than
the remaining weighted average life to maturity of the Term Loans, (C) except as
set forth above, shall be treated substantially the same as the Term Loans (in
each case, including with respect to mandatory and voluntary prepayments), and
(D) except as provided in clause (B) above and except for the Applicable Rate
with respect thereto, the terms and conditions applicable to Incremental Term
Loans shall not be materially different from those of the Term Loans. Each
notice from the Borrower pursuant to this Section shall set forth the requested
amount and proposed terms of the relevant Credit Increase. Incremental Term
Loans may be made, and Revolving Commitment Increases may be provided, at the
Borrower’s option, by any existing Lender or by any other bank or other
financial institution (any such other bank or other financial institution being
called an “Additional Lender”), provided that the Administrative Agent and, in
the case of a Revolving Commitment Increase, the Issuing Bank, shall have
consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases, if such consent would be required under Section 9.04(b)
for an assignment of Term Loans or Revolving Commitments, as applicable, to such
Lender or Additional Lender. Commitments in respect of Credit Increases shall
become Commitments (or in the case of a Revolving Commitment Increase to be
provided by an existing Revolving Lender, an increase in such Lender’s
applicable Revolving Commitment) under this Agreement pursuant to an amendment
(an “Incremental Amendment”) to this Agreement and, as

 

49



--------------------------------------------------------------------------------

appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any, and
the Administrative Agent. The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Borrowing” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment). The Borrower may use the proceeds of the Incremental Term Loans for
any purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Credit Increases, unless it so agrees. Upon each increase in the
Revolving Commitments pursuant to this Section, each Revolving Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Revolving
Commitment Increase (each a “Revolving Commitment Increase Lender”) in respect
of such increase, and each such Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the participations hereunder in
outstanding Letters of Credit and Swingline Loans shall be held by the Revolving
Lenders (including Revolving Commitment Increase Lenders) ratably in proportion
to their respective Applicable Percentages after giving effect to such Revolving
Commitment Increase. If, as of the Incremental Facility Closing Date for any
Revolving Commitment Increase, any Revolving Loans are outstanding, the Borrower
shall prepay all such Revolving Loans then outstanding in accordance with this
Agreement; provided that the Borrower may finance such prepayment by borrowing
Revolving Loans hereunder in accordance with the applicable provisions of this
Agreement from the Revolving Lenders (including Revolving Commitment Increase
Lenders) ratably in proportion to their respective Applicable Percentages after
giving effect to such Revolving Commitment Increase; provided further, that in
connection with any Revolving Commitment Increase made pursuant to this
Section 2.20, the Administrative Agent and the Borrower may agree on procedures
for netting or funding such increase as may be reasonably acceptable to the
Administrative Agent for the purpose of complying with the requirements of this
Section 2.20.

 

50



--------------------------------------------------------------------------------

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of Holdings, the Borrower and the
Subsidiary Loan Parties is duly organized and validly existing and, except, in
each case, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions entered into and
to be entered into by each Loan Party are within such Loan Party’s corporate
powers and have been duly authorized by all necessary corporate and, if
required, stockholder action. This Agreement has been duly executed and
delivered by each of Holdings and the Borrower and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Borrower or such Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of
Holdings, the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument (other than the Existing
Credit Agreement) binding upon Holdings, the Borrower or any of its Restricted
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by Holdings, the Borrower or any of its Restricted
Subsidiaries (other than under the Existing Credit Agreement), and (d) will not
result in the creation or imposition of any Lien on any asset of Holdings, the
Borrower or any of its Restricted Subsidiaries, except Liens created under the
Loan Documents.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows (i) as of and for the
fiscal year ended March 31, 2005, reported on by Deloitte & Touche LLP,
independent public

 

51



--------------------------------------------------------------------------------

accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2005, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

 

(b) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum and except for the Disclosed
Matters, none of Holdings, the Borrower or its Subsidiaries has, as of the
Effective Date, any material contingent liabilities, unusual long-term
commitments or unrealized losses.

 

(c) Since March 31, 2005, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of Holdings,
the Borrower and its Restricted Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Each of Holdings, the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to their business (including its Mortgaged
Properties), taken as a whole, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b) Each of Holdings, the Borrower and its Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to their business, taken as a whole, and the use
thereof by Holdings, the Borrower and its Restricted Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Schedule 3.05(b) sets forth a complete list
of all trademarks, tradenames, copyrights, patents and other intellectual
property owned by the Borrower and its Restricted Subsidiaries as of the
Effective Date that has been duly registered in, filed in or issued by the
United States Patent and Trademark Office or the United States Copyright Office
or any other appropriate office.

 

(c) Schedule 3.05(c) sets forth the address of each real property that is owned
or leased by the Borrower or any of its Subsidiaries as of the Effective Date.

 

(d) As of the Effective Date, neither Holdings, the Borrower nor any of its
Subsidiaries has received notice of, or has knowledge of, any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation. Except as set forth on
Schedule 3.05(d), none of the Mortgaged Properties or any interest therein is
subject to any right of first refusal, option or other contractual right to
purchase any such Mortgaged Property or interest therein.

 

52



--------------------------------------------------------------------------------

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings or the Borrower, threatened
against or affecting Holdings, the Borrower or any of its Subsidiaries (i) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents or the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither Holdings, the Borrower nor any
of its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim asserting that Holdings, the
Borrower or any of its Subsidiaries is obligated to redress any Environmental
Liability or (iv) knows of any basis for any Environmental Liability that
Holdings, the Borrower or any of its Subsidiaries is reasonably likely to become
obligated to redress.

 

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of Holdings, the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

 

SECTION 3.08. Investment and Holding Company Status. Neither Holdings, the
Borrower nor any of its Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

SECTION 3.09. Taxes. Each of Holdings, the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings, the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions to fund such Plan)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan by an amount
which, if required to be paid, could reasonably be expected to have a Material
Adverse Effect, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions to fund such Plan) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of all such underfunded Plans by an
amount which, if required to be paid, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which Holdings,
the Borrower or any of its Subsidiaries is subject, and all other matters known
to any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished, taken as a whole)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, Holdings and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

SECTION 3.12. Subsidiaries. Holdings does not have any subsidiaries other than
the Borrower and the Borrower’s Subsidiaries. Schedule 3.12 sets forth the name
of, and the ownership interest of the Borrower in, each Subsidiary of the
Borrower and identifies each Subsidiary that is a Subsidiary Loan Party, in each
case as of the Effective Date. As of the Effective Date, all Subsidiaries are
Restricted Subsidiaries.

 

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Borrower and its Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid in accordance with the applicable policy. Holdings and
the Borrower believe that the insurance maintained by or on behalf of the
Borrower and its Subsidiaries is adequate.

 

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against Holdings, the Borrower or any Subsidiary pending
or, to the knowledge of Holdings or the Borrower, threatened. The hours worked
by and payments made to employees of Holdings, the Borrower and the Restricted
Subsidiaries

 

54



--------------------------------------------------------------------------------

have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters,
except for such violations that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. All payments due
from Holdings, the Borrower or any Restricted Subsidiary, or for which any claim
may be made against Holdings, the Borrower or any Restricted Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of Holdings, the Borrower
or such Restricted Subsidiary, except for such payments which, if not paid or
accrued, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which Holdings, the
Borrower or any Subsidiary is bound, except for such rights of termination or
renegotiation, which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.15. Solvency. Immediately following the making of each Loan made on
the Effective Date and after giving effect to the application of the proceeds of
such Loans, (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.

 

SECTION 3.16. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under and as defined in any indenture under which any Subordinated
Debt was or is issued.

 

SECTION 3.17. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral (as defined in the Guarantee and Collateral Agreement).

 

(b) When the portion of the Collateral constituting certificated securities (as
defined in the Uniform Commercial Code) is delivered to the Administrative
Agent, the Guarantee and Collateral Agreement shall constitute a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the pledgor thereunder in such Collateral, in each case prior and superior in
right to any other Person. When financing statements in appropriate form are
filed in the offices specified on Schedule 6 to the Perfection Certificate, the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of

 

55



--------------------------------------------------------------------------------

the grantors thereunder in such Collateral (other than the Intellectual Property
(as defined in the Guarantee and Collateral Agreement)), to the extent such
security interests can be perfected by the filing of financing statements, in
each case prior and superior in right to any other Person, other than with
respect to Liens expressly permitted by this Agreement or the Guarantee and
Collateral Agreement.

 

(c) When the Guarantee and Collateral Agreement, a supplement thereto or other
appropriate notice is filed in the United States Patent and Trademark Office and
the United States Copyright Office, the security interest created thereunder
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person, other than with respect to the rights of
Persons pursuant to Liens expressly permitted by the Guarantee and Collateral
Agreement (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the Effective Date.

 

(d) Each Mortgage is effective to create, subject to the exceptions listed in
each title insurance policy covering such Mortgage, in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable Lien on all of the Loan Parties’ right, title and interest
in and to the Mortgaged Property thereunder and the proceeds thereof, and when
such Mortgage is filed in the offices specified on Schedule 3.17(d), such
Mortgage shall constitute a Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by such Mortgage.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

56



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Simpson Thacher & Bartlett LLP, counsel for the Borrower,
(ii) David Olson, Esq., Corporate Counsel for the Borrower, and (iii) Barbara
Tarlow, Esq., Corporate Counsel for the Borrower, in the case of each such
opinion required by this paragraph, covering such matters relating to the Loan
Parties, the Loan Documents and the Transactions as the Administrative Agent or
the Required Lenders shall reasonably request and reasonably satisfactory in
form and substance to the Administrative Agent. Each of Holdings and the
Borrower hereby request such counsel to deliver such opinions.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President or a Vice President of the Borrower
or a Financial Officer, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document.

 

(f) The Administrative Agent shall have received from each Loan Party a
counterpart of the Guarantee and Collateral Agreement duly executed and
delivered on behalf of such Loan Party, together with the following:

 

(i) certificates representing all the outstanding Equity Interests of the
Borrower and each Subsidiary owned by or on behalf of any Loan Party as of the
Effective Date (except that certificates representing shares of voting stock of
a Foreign Subsidiary may be limited to 65% of the outstanding shares of voting
stock of such Foreign Subsidiary), promissory notes evidencing all intercompany
Indebtedness owed to any Loan Party by Holdings, the Borrower or any Subsidiary
as of the Effective Date and stock powers and instruments of transfer, endorsed
in blank, with respect to such stock certificates and promissory notes;

 

57



--------------------------------------------------------------------------------

(ii) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Guarantee and Collateral Agreement; and

 

(iii) a completed Perfection Certificate dated the Effective Date and signed by
an executive officer or Financial Officer of the Borrower, together with all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by this Agreement and the Guarantee and Collateral Agreement or have
been released.

 

(g) The Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property and (ii) a title report with respect to
each such Mortgaged Property demonstrating that such Mortgaged Property is free
of any Liens that are not permitted by Section 6.02.

 

(h) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect.

 

(i) The Administrative Agent shall be satisfied that, concurrently with the
initial funding of Loans on the Effective Date, (i) all loans and other amounts
accrued or owing under the Existing Credit Agreement shall have been paid,
(ii) all commitments to make loans or otherwise extend credit thereunder shall
have been terminated and (iii) all security interests and other Liens securing
obligations thereunder (and any other obligations secured thereby) shall have
been terminated and released.

 

(j) The Administrative Agent shall have received all documentation and other
information requested by it to satisfy the requirements of bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 5:00 p.m., New York City time, on January 30, 2006, and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time.

 

58



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (or, in the case of such representations and
warranties that are not qualified as to materiality, true and correct in all
material respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except for representations and warranties that expressly relate to a
specific earlier date, in which case such representations and warranties were
true and correct (or in the case of such representations and warranties that are
not qualified as to materiality, true and correct in all material respects) as
of such earlier date.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. Holdings and the
Borrower will furnish to the Administrative Agent (which shall furnish a copy
thereof to each Lender):

 

(a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Restricted
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized

 

59



--------------------------------------------------------------------------------

national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Restricted Subsidiaries, in each case as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Restricted Subsidiaries, in each case on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.04, 6.05, 6.08, 6.12, 6.13, 6.14 and 6.15,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Borrower’s audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(iv) if any Unrestricted Subsidiary exists (or existed at any time during the
period covered by such financial statements), attaching consolidating balance
sheets and income statements for such Unrestricted Subsidiary as of the same
dates and covering the same periods, certified as true, correct and complete;

 

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default under Sections 6.12,
6.13 and 6.14 (which certificate may be limited to the extent required by
accounting rules or guidelines);

 

(e) prior to the commencement of each fiscal year of the Borrower, a detailed
consolidated quarterly budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

 

60



--------------------------------------------------------------------------------

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by Holdings
to its shareholders generally, as the case may be; provided that any such
materials posted on the website of Holdings or the Securities and Exchange
Commission shall be deemed furnished when so posted; and

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. Holdings and the Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Borrower and its Subsidiaries in an aggregate amount
exceeding $10,000,000; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Information Regarding Collateral. (a) The Borrower will furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s name, (ii) in the jurisdiction of incorporation or organization of any
Loan Party, (iii) in the location of the chief executive office of any Loan
Party, (iv) in any Loan Party’s identity or type of organization or corporate
structure or (v) in any Loan Party’s

 

61



--------------------------------------------------------------------------------

Organizational Identification Number. The Borrower agrees to promptly provide
the Administrative Agent with certified organizational documents reflecting any
of the changes described in the first sentence of this paragraph. The Borrower
agrees not to effect or permit any change referred to in the first sentence of
this paragraph unless all filings have been made under the Uniform Commercial
Code or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. The Borrower also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

 

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01, the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer and the chief legal officer of the Borrower setting forth the
information required pursuant to Section 2 of the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Effective Date or the date of the
most recent certificate delivered pursuant to this Section. Each certificate
delivered pursuant to this Section 5.03(b) shall identify in the format of
Schedule III of the Guarantee and Collateral Agreement all Intellectual Property
(as defined in the Guarantee and Collateral Agreement) of any Loan Party in
existence on the date thereof and not then listed on such Schedules as
previously so identified to the Administrative Agent.

 

SECTION 5.04. Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each of the Subsidiary Loan Parties to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, its rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade
names; provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.05. Payment of Obligations. Each of Holdings and the Borrower will,
and will cause each of the Restricted Subsidiaries to, pay its Indebtedness and
other obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Holdings, the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.06. Maintenance of Properties. Each of Holdings and the Borrower will,
and will cause each of the Restricted Subsidiaries to, keep and maintain all
property material to the conduct of their business, taken as a whole, in good
working order and condition, ordinary wear and tear excepted.

 

62



--------------------------------------------------------------------------------

SECTION 5.07. Insurance. Each of Holdings and the Borrower will, and will cause
each of its Restricted Subsidiaries to, maintain, with financially sound and
reputable insurance companies (a) insurance in such amounts (with no greater
risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations, including insurance against libel
actions, and (b) all insurance required to be maintained pursuant to the
Security Documents. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

 

SECTION 5.08. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of the Security Documents.

 

SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made in
accordance with GAAP, consistently applied, of all dealings and transactions in
relation to its business and activities. Each of Holdings and the Borrower will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender (coordinated through the
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 

SECTION 5.10. Compliance with Laws. Each of Holdings and the Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of the Term
Loans will be used to repay all amounts owed under the Existing Credit
Agreement, to pay fees and expenses incurred in connection with the Transactions
and, to the extent of any excess proceeds, for general corporate purposes. The
proceeds of the Revolving Loans and Swingline Loans will be used only for
general corporate purposes. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any

 

63



--------------------------------------------------------------------------------

purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only for
general corporate purposes.

 

SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Effective Date or if any Unrestricted Subsidiary is
designated as a Restricted Subsidiary, the Borrower will notify the
Administrative Agent and the Lenders thereof and (a) if such Subsidiary is a
Subsidiary Loan Party, the Borrower will cause such Subsidiary to become a party
to the Guarantee and Collateral Agreement within five Business Days after such
Subsidiary is formed or acquired and promptly take such actions to create and
perfect Liens on such Subsidiary’s assets to secure the Obligations as the
Administrative Agent or the Required Lenders shall reasonably request and (b) if
any Equity Interest in or Indebtedness of such Subsidiary is owned by or on
behalf of any Loan Party, the Borrower will cause such Equity Interests and
promissory notes evidencing such Indebtedness to be pledged pursuant to the
Guarantee and Collateral Agreement within five Business Days after such
Subsidiary is formed or acquired (except that, if such Subsidiary is a Foreign
Subsidiary, shares of voting stock of such Subsidiary to be pledged pursuant to
the Guarantee and Collateral Agreement shall be limited to 65% of the
outstanding shares of voting stock of such Subsidiary).

 

SECTION 5.13. Further Assurances. (a) Each of Holdings and the Borrower will,
and will cause each Subsidiary Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
Holdings and the Borrower also agree to provide to the Administrative Agent,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

(b) If any material assets (including any owned real property or improvements
thereto or any interest therein) are acquired by the Borrower or any Subsidiary
Loan Party after the Effective Date (other than assets constituting Collateral
under the Guarantee and Collateral Agreement that become subject to the Lien of
the Guarantee and Collateral Agreement upon acquisition thereof), the Borrower
will notify the Administrative Agent and the Lenders thereof, and, if requested
by the Administrative Agent or the Required Lenders, the Borrower will cause
such assets to be subjected to a Lien securing the Obligations and will take,
and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

 

64



--------------------------------------------------------------------------------

SECTION 5.14. Interest Rate Protection. As promptly as practicable, and in any
event commencing no later than 60 days after the Effective Date, the Borrower
will enter into, and thereafter for a period of not less than three years will
maintain in effect, interest rate protection agreements on such terms and with
such parties as shall be reasonably satisfactory to the Administrative Agent to
the extent necessary such that the interest cost to the Borrower with respect to
at least 40% of the total Long-Term Indebtedness of the Borrower and the
Subsidiaries will either be hedged by such interest rate protection agreements
or bear interest at a fixed rate.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings and the Borrower covenants and agrees
with the Lenders that:

 

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except:

 

(i) Indebtedness created under the Loan Documents (subject, in the case of
Credit Increases, to paragraph (d) of this Section);

 

(ii) Indebtedness (other than the Existing Subordinated Debt) existing on the
Effective Date and set forth in Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof;

 

(iii) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

 

(iv) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Restricted Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided that (A) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (B) a Restricted Subsidiary that is not a Loan Party shall not
Guarantee any Indebtedness of any Loan Party;

 

65



--------------------------------------------------------------------------------

(v) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (A) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this clause (v) at any time outstanding shall not
exceed $20,000,000;

 

(vi) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Effective Date and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

 

(vii) the Existing Subordinated Debt and any Permitted Refinancing Indebtedness
incurred to refinance any Existing Subordinated Debt;

 

(viii) subject to paragraph (d) of this Section, Permitted Additional Debt;

 

(ix) Indebtedness in respect of earn-outs relating to Permitted Acquisitions
that are based on the income of the assets acquired in such Permitted
Acquisition after the consummation thereof;

 

(x) Indebtedness to the seller in respect of any Permitted Acquisition; provided
such Indebtedness is subordinated to the Obligations on terms no less favorable
to the Lenders than the Existing Subordinated Debt;

 

(xi) Indebtedness secured by Liens permitted under Section 6.02(a)(iv); and

 

(xii) other unsecured Indebtedness in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding.

 

(b) Holdings will not create, incur, assume or permit to exist any Indebtedness
except (i) Indebtedness created under the Loan Documents and (ii) subject to
paragraph (d) of this Section, Permitted Holdings Debt.

 

(c) Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, (i) issue any preferred stock or other preferred Equity Interests
(other than (A) preferred stock issued by Holdings that is not Disqualified
Stock or (B) preferred stock that is issued by any Restricted Subsidiary to the
Borrower or a Subsidiary Loan Party that is not Disqualified Stock) or
(ii) designate any other

 

66



--------------------------------------------------------------------------------

Indebtedness as “Designated Senior Indebtedness” under and as defined in the
Permitted Debt Documents with respect to the Existing Subordinated Debt or any
analogous definition in the Permitted Debt Documents for any other Subordinated
Debt.

 

(d) Notwithstanding the foregoing, (i) the principal amount of Credit Increases
plus the outstanding principal amount of Permitted Additional Debt and Permitted
Holdings Debt shall not exceed, in the aggregate, $450,000,000 at any time,
(ii) the aggregate principal amount of Permitted Senior Unsecured Debt shall not
exceed $250,000,000 outstanding at any time and (iii) the aggregate principal
amount of Permitted Holdings Debt that is not Permitted Holdings PIK Debt shall
not exceed $150,000,000 outstanding at any time.

 

SECTION 6.02. Liens. (a) The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(i) Liens created under the Loan Documents;

 

(ii) Permitted Encumbrances;

 

(iii) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
provided that (A) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary and (B) such Lien shall secure only
those obligations which it secures on the Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(iv) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary after the Effective Date or existing on any
property or asset of any Person that becomes a Subsidiary after the Effective
Date prior to the time such Person becomes a Subsidiary; provided that (A) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, as the case may be, (B) such Lien shall
not apply to any other property or assets of the Borrower or any Restricted
Subsidiary and (C) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(v) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (A) such security interests
secure Indebtedness permitted by clause (v) of Section 6.01(a), (B) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or

 

67



--------------------------------------------------------------------------------

improvement, (C) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(D) such security interests shall not apply to any other property or assets of
the Borrower or any Restricted Subsidiary;

 

(vi) Liens arising by operation of law that secure obligations in an aggregate
amount not to exceed $5,000,000 at any time outstanding, including Liens imposed
pursuant to Environmental Laws securing obligations not reasonably expected to
exceed such amount;

 

(vii) any sale or assignment of accounts receivable permitted by clause (c) of
Section 6.05; and

 

(viii) other Liens on assets that do not constitute Collateral; provided, that
the aggregate amount of all obligations secured by such Liens does not exceed
$25,000,000 in the aggregate at any time outstanding.

 

(b) Holdings will not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect thereof,
except Liens created under the Security Documents and Permitted Encumbrances.

 

SECTION 6.03. Fundamental Changes. (a) Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (ii) any Person may merge into any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and (if any party to such merger is a Subsidiary Loan
Party) is a Subsidiary Loan Party and (iii) any Restricted Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Restricted Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.

 

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the Effective Date and businesses reasonably related thereto.

 

(c) Holdings will not engage in any business or activity other than the
ownership of shares of capital stock of the Borrower and activities incidental
thereto. Holdings will not own or acquire any assets (other than shares of
capital stock of the Borrower, cash and Permitted Investments) or incur any
liabilities (other than liabilities

 

68



--------------------------------------------------------------------------------

under the Loan Documents, Permitted Holdings Debt, liabilities imposed by law,
including tax liabilities, and other liabilities incidental to its existence and
permitted business and activities).

 

(d) Holdings shall not enter into any agreement relating to the voting of any
Equity Interests in the Borrower held by it except (i) with respect to the
election of directors of the Borrower; provided that Holdings retains the direct
or indirect power to appoint at least 80% of the directors of the Borrower and
(ii) to grant to any other holder of common stock of the Borrower the right to
approve the taking of any action by the Borrower that would also require the
approval in writing of the Lenders or the Required Lenders, as applicable, under
the terms and conditions of this Agreement or the other Loan Documents.

 

(e) Holdings shall not sell or otherwise transfer any Equity Interests of the
Borrower to any Person unless (i) all the Equity Interests of the Borrower sold
or otherwise transferred to Persons other than Holdings consist of common stock,
(ii) either (A) all the common stock of the Borrower consists of common stock of
the same class and has the same rights (including voting rights) and privileges
or (B) the common stock of the Borrower that is owned by Persons other than
Holdings either does not entitle the holders thereof to voting rights or, in the
aggregate, entitles the holders thereof to not more than 20% of the total voting
power of all classes of voting common stock of the Borrower, and (iii) all such
Equity Interests are pledged to the Administrative Agent for the benefit of the
Secured Parties pursuant to an agreement that is substantially the same (in all
respects relating to pledges by Holdings of capital stock of the Borrower) as
the Guarantee and Collateral Agreement so that, after giving effect to all such
sales or other transfers of Equity Interests of the Borrower, 100% of the
capital stock of the Borrower remains pledged to secure the Obligations (as
defined in the Guarantee and Collateral Agreement).

 

(f) The Borrower shall not issue any Equity Interests to any Person other than
Holdings unless (i) all the Equity Interests of the Borrower issued to Persons
other than Holdings consist of common stock, (ii) either (A) all the common
stock of the Borrower consists of common stock of the same class and has the
same rights (including voting rights) and privileges or (B) the common stock of
the Borrower that is owned by Persons other than Holdings either does not
entitle the holders thereof to voting rights or, in the aggregate, entitles the
holders thereof to not more than 20% of the total voting power of all classes of
voting common stock of the Borrower, and (iii) all such Equity Interests are
pledged to the Administrative Agent for the benefit of the Secured Parties
pursuant to an agreement that is substantially the same (in all respects
relating to pledges by Holdings of capital stock of the Borrower) as the
Guarantee and Collateral Agreement so that, after giving effect to all such
issuances of Equity Interests of the Borrower, 100% of the capital stock of the
Borrower remains pledged to secure the Obligations (as defined in the Guarantee
and Collateral Agreement).

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted

 

69



--------------------------------------------------------------------------------

Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Restricted Subsidiary prior to such
merger) any Equity Interests in or evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

 

(a) Permitted Investments;

 

(b) investments existing on the Effective Date and set forth on Schedule 6.04;

 

(c) investments by the Borrower and its Restricted Subsidiaries in Equity
Interests in their respective Subsidiaries; provided that (i) any such Equity
Interests in a Subsidiary held by a Loan Party shall be pledged pursuant to the
Guarantee and Collateral Agreement (subject to the limitations applicable to the
pledge of Equity Interests in Foreign Subsidiaries set forth in Section 5.12),
(ii) the aggregate amount of investments by Loan Parties in, and loans and
advances by Loan Parties to, and Guarantees by Loan Parties of Indebtedness of,
Unrestricted Subsidiaries (including all such investments, loans, advances and
Guarantees existing on the Effective Date) shall not exceed $40,000,000 at any
time outstanding (it being understood that, for purposes of determining
outstanding investments in Unrestricted Subsidiaries, the sale or disposition by
a Loan Party of an investment in an Unrestricted Subsidiary shall be deemed to
reduce investments in Unrestricted Subsidiaries by an amount equal to the Net
Proceeds of such sale or disposition) and (iii) the aggregate amount of
investments by Loan Parties in, and loans and advances by Loan Parties to, and
Guarantees by Loan Parties of Indebtedness of, Restricted Subsidiaries that are
Foreign Subsidiaries (including all such investments, loans, advances and
Guarantees existing on the Effective Date) shall not exceed 5% of Total Assets
at any time outstanding (it being understood that, for purposes of determining
outstanding investments in Restricted Subsidiaries that are Foreign
Subsidiaries, the sale or disposition by a Loan Party of an investment in a
Restricted Subsidiary that is a Foreign Subsidiary shall be deemed to reduce
investments in Restricted Subsidiaries that are Foreign Subsidiaries by an
amount equal to the Net Proceeds of such sale or disposition);

 

(d) loans or advances made by the Borrower to any Subsidiary and made by any
Restricted Subsidiary to the Borrower or any other Subsidiary; provided that the
amount of such loans and advances made by Loan Parties to Unrestricted
Subsidiaries, or to Restricted Subsidiaries that are Foreign Subsidiaries, shall
be subject to the limitations set forth in clause (c) above;

 

(e) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that (i) a Restricted Subsidiary shall not Guarantee any Indebtedness of the
Borrower or any Subsidiary Loan Party unless (A) such Restricted Subsidiary also
has

 

70



--------------------------------------------------------------------------------

Guaranteed the Obligations pursuant to the Guarantee and Collateral Agreement,
(B) in the case of any Guarantee of Subordinated Debt, such Guarantee is
subordinated to such Guarantee of the Obligations on terms no less favorable to
the Lenders than the subordination provisions of the applicable Subordinated
Debt and (C) such Guarantee provides for the release and termination thereof,
without action by any party, upon the sale or transfer of the Equity Interests
of such Restricted Subsidiary as a result of a foreclosure of the Lien on such
Equity Interests that secures the Obligations, where (1) after such sale or
transfer, such Restricted Subsidiary is no longer a Subsidiary and (2) the Net
Proceeds resulting from such sale or transfer are applied in accordance with the
terms of the applicable Guaranteed Indebtedness that would apply to a sale of
such Equity Interests by the Borrower, and (ii) the aggregate principal amount
of Indebtedness of Unrestricted Subsidiaries, or of Restricted Subsidiaries that
are Foreign Subsidiaries, that is Guaranteed by any Loan Party shall be subject
to the limitations set forth in clause (c) above;

 

(f) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(g) Permitted Acquisitions; provided that the sum of all consideration (other
than common Equity Interests of Holdings) paid or otherwise delivered in
connection with Permitted Acquisitions (including the principal amount of any
Indebtedness issued as deferred purchase price and the fair market value of any
other non-cash consideration but excluding the amount of Net Proceeds from
Prepayment Events described in clause (a) of the definition of the term
Prepayment Event that are applied, in accordance with Section 2.11(c), to make
such Permitted Acquisitions) plus the aggregate principal amount of all
Indebtedness otherwise incurred or assumed in connection with, or resulting
from, Permitted Acquisitions (including Indebtedness of any acquired Persons
outstanding at the time of the applicable Permitted Acquisition) shall not in
the aggregate exceed $100,000,000 in any fiscal year of the Borrower ending
after the Effective Date (with unused amounts in any fiscal year being carried
over to succeeding fiscal years; provided, however, that the amount that is
carried over from the fiscal year ended March 31, 2006 into the fiscal year
ended March 31, 2007, shall not exceed the product of (x) the amount unused
during the fiscal year ended March 31, 2006, and (y) 1/6);

 

(h) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05; and

 

(i) any other investments in, advances or loans to or Guarantees of Indebtedness
of, any Person in an aggregate amount not to exceed $75,000,000 at any time
outstanding.

 

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset,

 

71



--------------------------------------------------------------------------------

including any Equity Interest owned by it, nor will the Borrower permit any of
its Restricted Subsidiaries to issue any additional Equity Interest in such
Restricted Subsidiary, except:

 

(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business;

 

(b) sales, transfers and dispositions to the Borrower or a Restricted
Subsidiary;

 

(c) sales of accounts receivable (i) that are delinquent or the amount of which
is in dispute, in each case in connection with the compromise or collection
thereof in the ordinary course of business, or (ii) of any account debtor in
connection with the termination, wind-down or restructuring of the relationship
with such account debtor in the ordinary course of business;

 

(d) sales, transfers and dispositions of any Equity Interests of, loans or
advances to, or other investments in, any Unrestricted Subsidiary; and

 

(e) sales, transfers and other dispositions of assets (other than the sale of
less than all of the Equity Interests in a Subsidiary owned by the Borrower and
its Subsidiaries) that are not permitted by any other clause of this Section;
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (e) shall not exceed
$100,000,000 in the aggregate from the Effective Date;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and for at least 50% cash consideration and provided further, that the
aggregate non-cash consideration received for all sales, transfers, leases and
other dispositions permitted hereby shall not exceed $20,000,000.

 

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for any such sale of any fixed or capital assets
that is made for cash consideration in an amount not less than the cost of such
fixed or capital asset and is consummated within 180 days after the Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset.

 

SECTION 6.07. Hedging Agreements. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, enter into any Hedging Agreements, other than
(a) Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which the Borrower or any Restricted Subsidiary is exposed
in the

 

72



--------------------------------------------------------------------------------

conduct of its business or the management of its liabilities and (b) Hedging
Agreements entered into in order to effectively exchange interest rates (from
fixed to floating rates or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Restricted Subsidiary.

 

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) Neither
Holdings nor the Borrower will, nor will they permit any Restricted Subsidiary
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except (i) Holdings may declare and pay dividends with respect to its capital
stock payable solely in additional shares of its common stock, (ii) Subsidiaries
may declare and pay dividends ratably with respect to their capital stock,
(iii) Holdings may make Restricted Payments (and the Borrower may make
Restricted Payments to Holdings to enable Holdings to make such Restricted
Payments), not exceeding $4,000,000 during any fiscal year, pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries, (iv) the Borrower may pay
dividends to Holdings at such times and in such amounts, not exceeding
$2,000,000 during any fiscal year, as shall be necessary to permit Holdings to
pay reasonable administrative expenses incurred in the ordinary course of its
business, (v) Holdings may make Restricted Payments (and the Borrower may make
Restricted Payments to Holdings to enable Holdings to make such Restricted
Payments), not exceeding in any fiscal year the sum of (A) $5,000,000 plus
(B) an amount not to exceed an additional $5,000,000 less the amount of
Restricted Payments made by Holdings (and the Borrower) in reliance on this
clause (v) during the prior fiscal year and not exceeding $20,000,000 in the
aggregate from the Effective Date, to repurchase Equity Interests in Holdings
owned by employees or former employees of the Borrower or the Subsidiaries
pursuant to the terms of agreements (including employment agreements) with such
employees, (vi) the Borrower may make Restricted Payments to Holdings to enable
Holdings to pay management fees pursuant to the Management Agreement that are
permitted to be paid pursuant to clause (c) of Section 6.09, (vii) the Borrower
may make Restricted Payments to Holdings, and any Restricted Subsidiary may make
Restricted Payments to any Restricted Subsidiary, the Borrower or to Holdings,
to pay any Tax with respect to income attributable to the party making such
Restricted Payments as the result of such party being a member of a
consolidated, affiliated or unitary group (for tax purposes) that includes
Holdings as its parent, (viii) the Borrower may make Restricted Payments to
Holdings at such times and in such amounts as shall be necessary to enable
Holdings to make interest payments in cash on Permitted Holdings Debt (that is
not Permitted Holdings PIK Debt) as and when due; provided, that at the time of
and after giving effect to each Restricted Payment made in reliance upon this
clause (viii), the Borrower and its Restricted Subsidiaries are in compliance
with the covenants contained in Sections 6.12 and 6.13 as of the end of the most
recent fiscal quarter for which financial statements are available assuming that
Total Debt or Total Senior Secured Debt, as applicable, as of the last day of
such quarter had been equal to the Total Debt or Total Senior Secured Debt, as
applicable, as of the date of such Restricted Payment after giving effect to
such Restricted Payment, (ix) Holdings and the Borrower may make additional
Restricted Payments for

 

73



--------------------------------------------------------------------------------

the purposes contemplated by clauses (iii) through (v) of this Section 6.08(a)
in an aggregate amount not to exceed $10,000,000 from the Effective Date,
(x) the Borrower may prepay, redeem or acquire any Subordinated Debt with the
Net Proceeds of (A) Permitted Refinancing Indebtedness, (B) up to $40,000,000 in
Net Proceeds from Incremental Term Loans, Revolving Commitment Increases or
availability under the Revolving Commitments, provided that use of the Net
Proceeds from any such Revolving Commitments shall not be permitted unless,
after giving effect to such prepayment, redemption or acquisition, availability
under the Revolving Commitments shall be at least $25,000,000, (C) any issuance
of Equity Interests by Holdings, or (D) subject to Section 6.01(d), Permitted
Holdings Debt (provided, in each case, that any Subordinated Debt so prepaid,
redeemed or acquired is cancelled and retired) and (xi) in addition to the
foregoing Restricted Payments, the Borrower may make Restricted Payments, in an
aggregate amount not to exceed the remaining Permitted Restricted Payment Amount
as of the date of any such Restricted Payment pursuant to this clause (xi),
provided that, at the time of and after giving effect to any such Restricted
Payment pursuant to this clause (xi), the Borrower is in compliance with each
Financial Covenant, determined on a pro forma basis as of the end of the most
recent fiscal quarter for which financial statements are available as though
such Restricted Payment had been made on the last day of such fiscal quarter and
as though Total Debt and Total Senior Secured Debt as of the end of such fiscal
quarter were equal to Total Debt or Total Senior Secured Debt, as applicable, as
of the date of and after giving effect to such Restricted Payment; provided
further that any Restricted Payment otherwise permitted by clause (iii) and
clauses (v) through (xi) above shall not be permitted if at the time thereof and
after giving effect thereto a Default shall have occurred and be continuing;
provided further, that the provisions of clauses (iii) through (ix) above that
permit certain dividends or other Restricted Payments to Holdings shall not be
construed to permit the payment of dividends or other Restricted Payments to any
other holder of Equity Interests of the Borrower.

 

(b) Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Indebtedness, except:

 

(i) payment of Indebtedness created under the Loan Documents;

 

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Debt prohibited by the subordination provisions thereof;

 

(iii) refinancings of Indebtedness to the extent that the Indebtedness incurred
to refinance such other Indebtedness is permitted under Section 6.01;

 

74



--------------------------------------------------------------------------------

(iv) refinancings of Indebtedness with the Net Proceeds of any issuance of
Equity Interests by Holdings to any Person other than the Borrower or any
Restricted Subsidiary;

 

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

(vi) repayment of all amounts outstanding under the Existing Credit Agreement;
and

 

(vii) payments made to prepay, redeem or acquire Subordinated Debt pursuant to
and in compliance with clause (x) or (xi) of paragraph (a) of this Section;
provided that any Subordinated Debt so prepaid, redeemed or acquired is
cancelled and retired.

 

SECTION 6.09. Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that do not
involve Holdings and are at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (b) transactions between
or among the Borrower and the Subsidiary Loan Parties not involving any other
Affiliate, (c) transactions expressly contemplated by the Management Agreement,
including payment of management fees to THL and Evercore in an aggregate amount
not to exceed $2,000,000 in any fiscal year, and (d) any Restricted Payment
permitted by Section 6.08.

 

SECTION 6.10. Restrictive Agreements. Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Holdings,
the Borrower or any Restricted Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Restricted Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Restricted Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law or by any Loan
Document or Permitted Debt Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the Effective Date identified on
Schedule 6.10 (but shall apply to any amendment or modification expanding the
scope of any such restriction or condition), (iii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement if and to the extent that such agreement relating to
such Indebtedness shall

 

75



--------------------------------------------------------------------------------

permit any and all Liens, whether entered into, incurred or permitted to exist
prior to, on or after the date of such agreement, securing any Obligations,
whether such Obligations arise prior to, on or after the date of such agreement,
and any Indebtedness incurred to refinance any such Obligations, (v) clause (a)
of the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to Indebtedness of a Foreign Subsidiary permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets of such Foreign Subsidiary and (vi) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

 

SECTION 6.11. Amendment of Material Documents. Neither Holdings nor the Borrower
will, nor will they permit any Subsidiary to, amend, modify or waive any of its
rights under (a) any Permitted Debt Document, (b) its certificate of
incorporation, by-laws or other organizational documents, (c) the Management
Agreement and (d) any indenture, agreement or other instrument evidencing or
governing any Permitted Holdings Debt, in each case in any manner that is
adverse in any material respect to the interests of the Lenders or the Loan
Parties.

 

SECTION 6.12. Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any fiscal quarter ending on any date during any period set
forth below to exceed the ratio set forth below opposite such period:

 

Period  

--------------------------------------------------------------------------------

  

Ratio  

--------------------------------------------------------------------------------

March 31, 2006 to and including September 30, 2007

   8.85 to 1.00

October 1, 2007 to and including March 31, 2008

   8.50 to 1.00

April 1, 2008 to and including December 31, 2008

   8.25 to 1.00

January 1, 2009 to and including September 30, 2009

   7.75 to 1.00

October 1, 2009 and thereafter

   7.50 to 1.00

 

SECTION 6.13. Senior Secured Leverage Ratio. The Borrower will not permit the
Senior Secured Leverage Ratio as of the last day of any fiscal quarter ending on
any date during any period set forth below to exceed the ratio set forth below
opposite such period:

 

Period  

--------------------------------------------------------------------------------

  

Ratio  

--------------------------------------------------------------------------------

March 31, 2006 to and including September 30, 2007

   4.00 to 1.00

October 1, 2007 to and including March 31, 2008

   3.75 to 1.00

April 1, 2008 to and including September 30, 2008

   3.50 to 1.00

October 1, 2008 to and including September 30, 2009

   3.25 to 1.00

October 1, 2009 and thereafter

   3.00 to 1.00

 

76



--------------------------------------------------------------------------------

SECTION 6.14. Consolidated Interest Expense Coverage Ratio. The Borrower will
not permit the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest
Expense for any period of four consecutive fiscal quarters ending on any date
during any period set forth below to be less than the ratio set forth below
opposite such period:

 

Period  

--------------------------------------------------------------------------------

  

Ratio  

--------------------------------------------------------------------------------

March 31, 2006 to and including December 31, 2008

   1.20 to 1.00

January 1, 2009 and thereafter

   1.30 to 1.00

 

SECTION 6.15. Capital Expenditures. The Borrower and its Restricted Subsidiaries
shall not incur or make Capital Expenditures during any fiscal year in excess of
$40,000,000 in the aggregate; provided that 50% of the unused amount of any
Capital Expenditures permitted to be made during each fiscal year ending on or
after March 31, 2006 and not made during such fiscal year may be carried over
and expended during the next succeeding fiscal year (and any amount so carried
over shall be deemed the first amount applied and expended for Capital
Expenditures during such next succeeding fiscal year).

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

77



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any certificate furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect (or, in the case of any such representation or warranty that is
not qualified as to materiality, incorrect in any material respect) when made or
deemed made;

 

(d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of Holdings or the Borrower) or 5.11 or in Article VI;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

 

(f) Holdings, the Borrower or any Restricted Subsidiary shall fail to make any
payment of principal or interest (regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable period of grace, in the case of interest);

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Restricted Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i) Holdings, the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation,

 

78



--------------------------------------------------------------------------------

reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j) Holdings, the Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against Holdings, the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Holdings, the Borrower or any
Restricted Subsidiary to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(m) (i) any Security Document or any Guarantee of the Loan Document Obligations
(as defined in the Guarantee and Collateral Agreement) shall for any reason be
asserted by any Loan Party not to be a legal, valid and binding obligation of
any Loan Party party thereto or (ii) any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party not
to be, a valid and perfected Lien on any Collateral, with the priority required
by the applicable Security Document, except (x) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (y) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Guarantee and Collateral Agreement; or

 

(n) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable

 

79



--------------------------------------------------------------------------------

may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower fails to comply with any Financial Covenant as of any
date, until the date the certificate calculating compliance with such Financial
Covenant is delivered (or, if earlier, is required to be delivered) pursuant to
clause (c) of Section 5.01, Holdings shall have the right to issue Qualified
Capital Stock for cash or otherwise receive cash contributions to the equity
capital of Holdings, and, in each case, to contribute such cash to the common
equity capital of the Borrower (collectively, the “Cure Right”), and upon the
receipt by the Borrower of such cash (the “Cure Amount”) pursuant to the
exercise by Holdings of such Cure Right such Financial Covenant shall be
recalculated giving effect to the following pro forma adjustments:
(i) Consolidated EBITDA for the relevant period shall be increased, solely for
the purpose of measuring the Financial Covenants and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount; and (ii) if, after
giving effect to such increase, the Borrower shall then be in compliance with
the requirements of all Financial Covenants, the Borrower shall be deemed to
have satisfied the requirements of the Financial Covenants as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default of the
Financial Covenants that had occurred shall be deemed cured for the purposes of
this Agreement. Notwithstanding anything herein to the contrary, (i) the Cure
Right may be exercised only twice in any 12-month period and (ii) the Cure
Amount shall be no greater than the amount required for purposes of complying
with the Financial Covenants. If the Cure Right is exercised in order to comply
with the Financial Covenants as of any date, then the increase in Consolidated
EBITDA attributable to the Cure Amount in respect of such Cure Right shall be
deemed to increase Consolidated EBITDA for the most recent fiscal quarter
included in the period for which Consolidated EBITDA is being calculated for
purposes of determining such compliance, and shall be included in determining
Consolidated EBITDA for any subsequent period that includes such fiscal quarter
without being considered an additional exercise of the Cure Right for purposes
of clause (i) of the preceding sentence (but solely for purposes of measuring
the Financial Covenants and not in excess of the amount that qualified for
purposes of complying with the Financial Covenants as of the original
measurement date).

 

80



--------------------------------------------------------------------------------

ARTICLE VIII

 

The Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as Administrative Agent and authorizes the Administrative Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or wilful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by Holdings, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

81



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue

 

82



--------------------------------------------------------------------------------

to make its own decisions in taking or not taking action under or based upon
this Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

ARTICLE IX

 

Miscellaneous

 

 

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to Holdings or the Borrower, to it at American Media Operations, Inc.,
1000 American Media Way, Boca Raton, Florida 22464-1000, Attention of Chief
Financial Officer and General Counsel (Telecopy No. (561) 989-1396) and Lawrence
Bornstein (Telecopy No. (561) 998-7470), with a copy to EMP Group L.L.C., 65
East 55th Street, New York, New York 10022, Attention of Austin M. Beutner
(Telecopy No. (212) 857-3122);

 

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, Houston, Texas 77002, Attention of
Gloria Javier (Telecopy No. (713) 750-2878), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, New York, New York 10017, Attention of Peter Thauer
(Telecopy No. (212) 270-5127);

 

(c) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin Street, Houston, Texas 77002, Attention of Gloria
Javier (Telecopy No. (713) 750-2878);

 

(d) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, Houston, Texas 77002, Attention of
Gloria Javier (Telecopy No. (713) 750-2878); and

 

(e) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications to the Lenders and the Issuing Bank hereunder may also be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the

 

83



--------------------------------------------------------------------------------

Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b) Except as permitted pursuant to an Incremental Amendment, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder (including the prepayment fee provided for in Section 2.11(g)),
without the written consent of each Lender affected thereby, (iii) except as set
forth in clause (iv) below, postpone the maturity of any Loan, or any scheduled
date of payment of the principal amount of any Term Loan under Section 2.10, or
the required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) waive, amend or modify the 2002 Senior Notes Refinancing Condition or the
2003 Senior Notes Refinancing Condition without the written consent of (A) in
the case of any such waiver, amendment or

 

84



--------------------------------------------------------------------------------

modification affecting the Revolving Maturity Date, Lenders having Revolving
Commitments representing more than 66  2/3% of the sum of the total Revolving
Commitments at the time or (B) in the case of any such waiver, amendment or
modification affecting the Term Maturity Date, Lenders having Term Loans
representing more than 66  2/3% of the sum of the outstanding Term Loans at the
time; (v) change Section 2.10(d) or 2.18(b) or (c) in a manner that would alter
the ratable provisions or pro rata sharing of payments required thereby, without
the written consent of each Lender, (vi) change any of the provisions of this
Section (except pursuant to an Incremental Amendment) or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vii) release
all or substantially all of the Guarantees made by Holdings and the Subsidiary
Loan Parties under the Guarantee and Collateral Agreement (except as expressly
provided in the Guarantee and Collateral Agreement), or limit their liability in
respect of all or substantially all of such Guarantees, without the written
consent of each Lender, (viii) release all or substantially all of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender, or (ix) change any provisions of any Loan Document in a manner
that by its terms adversely affects the rights in respect of payments due to
Lenders holding Loans of any Class differently than those holding Loans of any
other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class; provided further that (A) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, and (B) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Revolving Lenders
(but not the Term Lenders) or the Term Lenders (but not the Revolving Lenders)
may be effected by an agreement or agreements in writing entered into by
Holdings, the Borrower and requisite percentage in interest of the affected
Class of Lenders. Notwithstanding the foregoing, any provision of this Agreement
may be amended by an agreement in writing entered into by the Borrower, the
Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Bank and the Swingline Lender) if
(i) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the

 

85



--------------------------------------------------------------------------------

syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any Mortgaged
Property or any other property currently or formerly owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or wilful misconduct of such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the

 

86



--------------------------------------------------------------------------------

Issuing Bank or the Swingline Lender in its capacity as such; provided further
that any indemnification of the Issuing Bank or Swingline Lender shall be
limited to Revolving Lenders only. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at the time.

 

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A) the Borrower; provided that no consent of the Borrower shall be required for
(1) an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clause (a), (b), (h) (as to the Borrower) or (i) (as
to the Borrower) of Article VII has occurred and is continuing, any other
assignee or (2) an assignment of any Term Loans so long as notice of such
assignment is provided to the Borrower;

 

87



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for (1) an assignment of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (2) an
assignment of all or any portion of a Revolving Loan or a Revolving Commitment
to an assignee that is a Revolving Lender immediately prior to giving effect to
such assignment; and

 

(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of the Term Loans.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the effective date specified in the Assignment and Acceptance
with respect to such assignment or, if no effective date is so specified, as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than (x) $5,000,000, in
the case of Revolving Commitments and Revolving Loans and (y) $1,000,000, in the
case of Term Loans, unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default under clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

88



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Holdings, the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s

 

89



--------------------------------------------------------------------------------

rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) Holdings, the Borrower, the Administrative Agent, the
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or

 

90



--------------------------------------------------------------------------------

incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent and the Issuing Bank constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy (or any other
means of electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

91



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against Holdings, the Borrower or its properties in the courts of any
jurisdiction.

 

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

92



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ and its Approved Funds’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor agrees to be bound by the
provisions of this Section 9.12), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than Holdings or the Borrower. For the
purposes of this Section, “Information” means all information received from
Holdings or the Borrower relating to Holdings or the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
Holdings or the Borrower. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect

 

93



--------------------------------------------------------------------------------

thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

SECTION 9.14. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

SECTION 9.15. Determination of Fiscal Periods. Any references in this Agreement
to any fiscal period ending March 31, June 30, September 30 or December 31 of
any year shall be deemed to refer to the fiscal period ending on or about such
date. Any references in this Agreement to any fiscal period commencing
April 1, July 1, October 1 or January 1 of any year shall be deemed to refer to
the first day of the fiscal period immediately following the fiscal period
ending on or about March 31, June 30, September 30 or December 31 of any such
year.

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMERICAN MEDIA, INC., by  

/s/

--------------------------------------------------------------------------------

Name:     Title:     AMERICAN MEDIA OPERATIONS, INC., by  

/s/

--------------------------------------------------------------------------------

Name:     Title:    

 

95



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

by

 

/s/

--------------------------------------------------------------------------------

Name:     Title:    

 

96



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT

among American Media, Inc., American Media Operations, Inc.,

and JPMorgan Chase Bank, N.A., as administrative agent.

Lender Name:  

 

--------------------------------------------------------------------------------

by  

/s/

--------------------------------------------------------------------------------

Name:     Title:    

 

97